                      UNITED STATES DISTRICT COURT
                                 FOR THE
                      EASTERN DISTRICT OF WISCONSIN


CUC HUYNH,

      Plaintiff,

v.                                                  Case No.: 18-CV-1222

MICHAEL TRUAX, Deputy for the Milwaukee
Sheriff’s Department, JOHN DOE #1 and
other unnamed members of the Milwaukee
County Sheriff’s Dept.,

      Defendants.


      DEFENDANT MICHAEL TRUAX’S RESPONSE TO PLAINTIFFS’
        MOTION TO AMEND SCHEDULING ORDER (ECF NO. 39)


      Defendant, Michael Truax, by and through his attorneys, Crivello Carlson,

S.C., hereby respectfully submits this Response to Plaintiffs’ Motion to Amend

Scheduling Order, (ECF No. 39.) Deputy Truax does not oppose Plaintiff’s Motion.

      The parties put a hold on all discovery since previous counsel for Plaintiffs

filed a motion to withdraw in October 2019, see (ECF No. 29), and, at the hearing

relating to that motion held in April 2020, the Court struck all outstanding

deadlines in its prior scheduling order, see (ECF No. 32.) Discovery has continued

to remain in a holding pattern following the Court’s dismissal of the Estate of Terry

Williams and the minor L.W., see (ECF No. 33), and pending Plaintiff Cuc Huynh’s

retention of new counsel, see (ECF No. 37.)




         Case 2:18-cv-01222-PP Filed 11/17/20 Page 1 of 2 Document 40
      With the appearance of new counsel for Plaintiff Cuc Hynh, (ECF No. 38),

Deputy Truax has no objection to setting this matter for a scheduling/status

conference and proceeding with the entry of a new scheduling order, as requested in

Plaintiff’s Motion, (ECF No. 39.)


      Dated this 16th day of November, 2020.

                                    CRIVELLO CARLSON, S.C.
                                    Attorneys for Defendant Deputy Michael Truax

                                    By:   s/ Benjamin A. Sparks
                                          SAMUEL C. HALL, JR. (SBN: 1045476)
                                          BENJAMIN A. SPARKS (SBN: 1092405)

P.O. ADDRESS:
710 N. Plankinton Avenue #500
Milwaukee, WI 53203
Phone: 414-271-7722
Email: shall@crivellocarlson.com
       bsparks@crivellocarlson.com




                                            2

         Case 2:18-cv-01222-PP Filed 11/17/20 Page 2 of 2 Document 40
